Reyes v New York City Tr. Auth. (2015 NY Slip Op 02434)





Reyes v New York City Tr. Auth.


2015 NY Slip Op 02434


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Tom, J.P., Renwick, DeGrasse, Manzanet-Daniels, Clark, JJ.


14619 306261/10

[*1] Adelina Reyes, Plaintiff-Respondent,
vNew York City Transit Authority, Defendant-Appellant.


Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for appellant.
Jamie C. Rosenberg, New York, for respondent.

Judgment, Supreme Court, Bronx County (Wilma Guzman, J.), entered November 13, 2013, upon a jury verdict, to the extent appealed from as limited by the briefs, awarding plaintiff the principal amount of $750,000 for future pain and suffering, unanimously affirmed, without costs.
The award for future pain and suffering does not "deviate[] materially from what would be reasonable compensation" (CPLR 5501[c]) (see e.g. Smith v Manhattan & Bronx Surface Tr. Operating Auth., 58 AD3d 552 [1st Dept 2009]; Urbina v 26 Ct. St. Assoc., LLC, 46 AD3d 268 [1st Dept 2007]; Calzado v New York City Tr. Auth., 304 AD2d 385 [1st Dept 2003]). The trial evidence established that plaintiff suffered damage to her left knee, including a laceration requiring 15 staples, a tear of the medial meniscus, and three bulging discs, and that she developed post-traumatic arthritis in the left knee. Plaintiff underwent two years of physical therapy before resorting to arthroscopic surgery and, while her knee improved, she continued to experience pain, walked with a limp, and used a cane. Plaintiff's treating orthopedic surgeon testified that plaintiff would eventually need a total knee replacement, since the cartilage damage was severe and permanent. Moreover, plaintiff has difficulty standing and therefore, since the accident, has been unable to return to her work as a street vendor.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK